UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: August 31 Date of reporting period: September 1, 2014 to November 30, 2014 Item 1.Schedule of Investments. Attached hereto. Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% Financial - 32.6% Industrial & Commercial Bank of China Ltd. — ClassH $ China Construction Bank Corp. — ClassH Bank of China Ltd. — ClassH China Life Insurance Company Ltd. — ClassH Bank of Communications Company Ltd. — ClassH Ping An Insurance Group Company of China Ltd. — ClassH China Overseas Land & Investment Ltd. Agricultural Bank of China Ltd. — ClassH China Merchants Bank Company Ltd. — ClassH PICC Property & Casualty Company Ltd. — ClassH China Pacific Insurance Group Company Ltd. — ClassH China Minsheng Banking Corporation Ltd. — ClassH China CITIC Bank Corporation Ltd. — ClassH China Resources Land Ltd. People's Insurance Company Group of China Ltd. — ClassH Haitong Securities Company Ltd. — ClassH Country Garden Holdings Company Ltd. Shimao Property Holdings Ltd. China Taiping Insurance Holdings Company Ltd.* CITIC Securities Company Ltd. — ClassH New China Life Insurance Company Ltd. — ClassH Sino-Ocean Land Holdings Ltd. China Everbright Ltd. Evergrande Real Estate Group Ltd.1 Longfor Properties Company Ltd. Sunac China Holdings Ltd.1 Shanghai Industrial Holdings Ltd. SOHO China Ltd. Chongqing Rural Commercial Bank Company Ltd. — ClassH Far East Horizon Ltd. Yuexiu Property Company Ltd. China South City Holdings Ltd.1 Guangzhou R&F Properties Company Ltd. — ClassH KWG Property Holding Ltd. Agile Property Holdings Ltd. Shares Value COMMON STOCKS† - 99.9% (continued) Financial - 32.6% (continued) Shui On Land Ltd. $ Poly Property Group Company Ltd. Greentown China Holdings Ltd.1 Franshion Properties China Ltd.* Kaisa Group Holdings Ltd.1 Shenzhen Investment Ltd. E-House China Holdings Ltd. ADR1 Hopson Development Holdings Ltd.* Renhe Commercial Holdings Company Ltd.* Yanlord Land Group Ltd. China Overseas Grand Oceans Group Ltd.1 Glorious Property Holdings Ltd.* Total Financial Communications - 24.1% Baidu, Inc. ADR* Tencent Holdings Ltd. China Mobile Ltd. China Telecom Corporation Ltd. — ClassH Ctrip.com International Ltd. ADR* China Unicom Hong Kong Ltd. Vipshop Holdings Ltd. ADR* Qihoo 360 Technology Company Ltd. ADR*,1 SINA Corp.* Youku Tudou, Inc. ADR*,1 Bitauto Holdings Ltd. ADR* SouFun Holdings Ltd. ADR Sohu.com, Inc.* ZTE Corp. — ClassH1 China Communications Services Corp. Ltd. — ClassH 21Vianet Group, Inc. ADR*,1 TCL Communication Technology Holdings Ltd.1 E-Commerce China Dangdang, Inc. — ClassA ADR*,1 Total Communications Energy - 11.2% CNOOC Ltd. PetroChina Company Ltd. — ClassH China Petroleum & Chemical Corp. — ClassH China Shenhua Energy Company Ltd. — ClassH China Longyuan Power Group Corporation Ltd. — ClassH Kunlun Energy Company Ltd. China Oilfield Services Ltd. — ClassH GCL-Poly Energy Holdings Ltd.*,1 Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Energy - 11.2% (continued) China Coal Energy Company Ltd. — ClassH $ Yanzhou Coal Mining Company Ltd. — ClassH Sinopec Engineering Group Company Ltd. — ClassH Beijing Jingneng Clean Energy Co. Ltd. — ClassH Trina Solar Ltd. ADR*,1 Shougang Fushan Resources Group Ltd.1 Sinopec Kantons Holdings Ltd. CIMC Enric Holdings Ltd. United Energy Group Ltd.* China Suntien Green Energy Corporation Ltd. — ClassH Anton Oilfield Services Group/Hong Kong SPT Energy Group, Inc. Hilong Holding Ltd. Total Energy Consumer, Non-cyclical - 8.1% Want Want China Holdings Ltd.1 Hengan International Group Company Ltd. China Mengniu Dairy Company Ltd. Tingyi Cayman Islands Holding Corp. Sihuan Pharmaceutical Holdings Group Ltd. Sinopharm Group Company Ltd. — ClassH New Oriental Education & Technology Group ADR* Sino Biopharmaceutical Ltd. Mindray Medical International Ltd. ADR Tsingtao Brewery Company Ltd. — ClassH WuXi PharmaTech Cayman, Inc. ADR* COSCO Pacific Ltd. China Medical System Holdings Ltd. CSPC Pharmaceutical Group Ltd. Shandong Weigao Group Medical Polymer Company Ltd. — ClassH Zhejiang Expressway Company Ltd. — ClassH Uni-President China Holdings Ltd. Shenzhen International Holdings Ltd. Jiangsu Expressway Company Ltd. — ClassH Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Non-cyclical - 8.1% (continued) Shanghai Fosun Pharmaceutical Group Company Ltd. — ClassH $ TAL Education Group ADR* China Agri-Industries Holdings Ltd. Tong Ren Tang Technologies Company Ltd. — ClassH1 China Modern Dairy Holdings Ltd.*,1 51job, Inc. ADR* CP Pokphand Company Ltd. Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — ClassH1 China Yurun Food Group Ltd.*,1 China Shineway Pharmaceutical Group Ltd. Wumart Stores, Inc. — ClassH1 Vinda International Holdings Ltd. China Huiyuan Juice Group Ltd.* Biostime International Holdings Ltd. Shenguan Holdings Group Ltd. Anxin-China Holdings Ltd.*,1 Total Consumer, Non-cyclical Consumer, Cyclical - 6.8% Belle International Holdings Ltd. Great Wall Motor Company Ltd. — ClassH Dongfeng Motor Group Company Ltd. — ClassH Byd Company Ltd. — ClassH Brilliance China Automotive Holdings Ltd. Haier Electronics Group Company Ltd. China Resources Enterprise Ltd. Sun Art Retail Group Ltd.1 Geely Automobile Holdings Ltd. Guangzhou Automobile Group Company Ltd. — ClassH Shenzhou International Group Holdings Ltd. Weichai Power Company Ltd. — ClassH GOME Electrical Appliances Holding Ltd.1 ANTA Sports Products Ltd.1 Air China Ltd. — ClassH Shanghai Pharmaceuticals Holding Company Ltd. — ClassH Minth Group Ltd. Xinyi Glass Holdings Ltd.1 Skyworth Digital Holdings Ltd. China Eastern Airlines Corp. Ltd. — ClassH*,1 Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Consumer, Cyclical - 6.8% (continued) Home Inns & Hotels Management, Inc. ADR* $ China Travel International Investment Hong Kong Ltd. Digital China Holdings Ltd. Intime Retail Group Company Ltd. China Southern Airlines Co. Ltd. — ClassH REXLot Holdings Ltd.1 China Lodging Group Ltd. ADR* Zhongsheng Group Holdings Ltd. China Dongxiang Group Company Ltd.1 Golden Eagle Retail Group Ltd. Li Ning Company Ltd.* Baoxin Auto Group Ltd. Bosideng International Holdings Ltd. Dah Chong Hong Holdings Ltd. China ZhengTong Auto Services Holdings Ltd. Springland International Holdings Ltd. Ajisen China Holdings Ltd. Parkson Retail Group Ltd.1 Hengdeli Holdings Ltd. Hisense Kelon Electrical Holdings Company Ltd. — ClassH* Newocean Energy Holdings Ltd.1 Total Consumer, Cyclical Industrial - 6.4% China Communications Construction Company Ltd. — ClassH Anhui Conch Cement Company Ltd. — ClassH1 AAC Technologies Holdings, Inc. China Everbright International Ltd. China National Building Material Company Ltd. — ClassH China Railway Group Ltd. — ClassH Yangzijiang Shipbuilding Holdings Ltd. China State Construction International Holdings Ltd. Zhuzhou CSR Times Electric Company Ltd. — ClassH†† China Railway Construction Corporation Ltd. — ClassH CSR Corporation Ltd. — ClassH†† Shares Value COMMON STOCKS† - 99.9% (continued) Industrial - 6.4% (continued) Shanghai Electric Group Company Ltd. — ClassH $ AviChina Industry & Technology Company Ltd. — ClassH China International Marine Containers Group Co. Ltd. — ClassH Haitian International Holdings Ltd. China COSCO Holdings Company Ltd. — ClassH* China Resources Cement Holdings Ltd. Beijing Capital International Airport Company Ltd. — ClassH Sunny Optical Technology Group Company Ltd. China Shipping Container Lines Company Ltd. — ClassH*,1 BBMG Corp. — ClassH Zoomlion Heavy Industry Science and Technology Company Ltd. — ClassH China Shipping Development Co. Ltd. — ClassH* Metallurgical Corporation of China Ltd. — ClassH China Shanshui Cement Group Ltd.1 China High Speed Transmission Equipment Group Co. Ltd.* China Zhongwang Holdings Ltd.1 Dongfang Electric Corporation Ltd. — ClassH1 SITC International Holdings Company Ltd. Guangshen Railway Company Ltd. — ClassH China Rongsheng Heavy Industries Group Holdings Ltd.*,1 China Machinery Engineering Corp. — ClassH China Lesso Group Holdings Ltd. Harbin Electric Company Ltd. — ClassH Kingboard Laminates Holdings Ltd. Lonking Holdings Ltd. Yingli Green Energy Holding Company Ltd. ADR*,1 NVC Lighting Holding Ltd.†††,1,3 – Total Industrial Utilities - 3.7% China Resources Power Holdings Company Ltd. China Gas Holdings Ltd. Guggenheim China All-Cap ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% (continued) Utilities - 3.7% (continued) Beijing Enterprises Holdings Ltd. $ Huaneng Power International, Inc. — ClassH Guangdong Investment Ltd. Beijing Enterprises Water Group Ltd.*,1 China Resources Gas Group Ltd. Datang International Power Generation Company Ltd. — ClassH Huadian Power International Corporation Ltd. — ClassH Huaneng Renewables Corporation Ltd. — ClassH China Power International Development Ltd. China Oil & Gas Group Ltd. Total Utilities Technology - 3.2% Lenovo Group Ltd. NetEase, Inc. ADR Hanergy Thin Film Power Group Ltd.*,1 Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd.1 TravelSky Technology Ltd. — ClassH Perfect World Company Ltd. ADR1 Ju Teng International Holdings Ltd. NetDragon Websoft, Inc. Total Technology Basic Materials - 3.1% CITIC Ltd. Jiangxi Copper Company Ltd. — ClassH Huabao International Holdings Ltd. Aluminum Corp. of China Ltd. — ClassH*,1 Zijin Mining Group Company Ltd. — ClassH Nine Dragons Paper Holdings Ltd. Shares Value COMMON STOCKS† - 99.9% (continued) Basic Materials - 3.1% (continued) Lee & Man Paper Manufacturing Ltd. $ Kingboard Chemical Holdings Ltd. Sinopec Shanghai Petrochemical Company Ltd. — ClassH China Molybdenum Co. Ltd. — ClassH Yingde Gases Group Company Ltd. Angang Steel Company Ltd. — ClassH China Hongqiao Group Ltd.1 China BlueChemical Ltd. — ClassH Zhaojin Mining Industry Company Ltd. — ClassH Maanshan Iron & Steel Company Ltd. — ClassH*,1 Dongyue Group Ltd. Hunan Nonferrous Metal Corporation Ltd. — ClassH*,†† China Precious Metal Resources Holdings Co. Ltd.* Xingda International Holdings Ltd. China Lumena New Materials Corp.*,†††,3 Total Basic Materials Diversified - 0.7% China Merchants Holdings International Company Ltd. – – Total Common Stocks (Cost $52,285,071) Shares Value SECURITIES LENDING COLLATERAL†,2 - 6.0% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $3,252,173) Total Investments - 105.9% (Cost $55,537,244) $ Other Assets & Liabilities, net - (5.9)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise stated —See Note 2. †† Value determined based on Level 2 inputs —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. 3 Security was fair valued by the Valuation Committee at November 30, 2014. The total market value of fair valued securities amounts to $11,824 (cost $110,302) or less then 0.1% of total net assets. ADR American Depositary Receipt Guggenheim China Technology ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.8% Communications - 48.4% Baidu, Inc. ADR* $ Tencent Holdings Ltd. Qihoo 360 Technology Company Ltd. ADR* SINA Corp.* Youku Tudou, Inc. ADR*,1 Bitauto Holdings Ltd. ADR* YY, Inc. ADR*,1 SouFun Holdings Ltd. ADR1 Sohu.com, Inc.* ZTE Corp. — ClassH 21Vianet Group, Inc. ADR*,1 BYD Electronic International Company Ltd. TCL Communication Technology Holdings Ltd.1 Coolpad Group Ltd.1 Comba Telecom Systems Holdings Ltd. Phoenix New Media Ltd. ADR* V1 Group Ltd.*,1 Renren, Inc. ADR*,1 China All Access Holdings Ltd. China Public Procurement Ltd.*,1 Total Communications Technology - 34.5% Lenovo Group Ltd. NetEase, Inc. ADR Hanergy Thin Film Power Group Ltd.1 Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd.1 Travelsky Technology Ltd. — ClassH Shunfeng International Clean* PAX Global Technology Ltd.* Perfect World Company Ltd. ADR Shanda Games Ltd. ADR* Kingdee International Software Group Company Ltd. Ju Teng International Holdings Ltd. NetDragon Websoft, Inc. Chinasoft International Ltd.* NQ Mobile, Inc. ADR*,1 Changyou.com Ltd. ADR*,1 Shares Value COMMON STOCKS† - 99.8% (continued) Technology - 34.5% (continued) TPV Technology Ltd. $ China ITS Holdings Company Ltd. Total Technology Industrial - 8.8% AAC Technologies Holdings, Inc. Sunny Optical Technology Group Company Ltd. Tech Pro Technology Development Ltd.*,1 Truly International Holdings Ltd.1 Wasion Group Holdings Ltd. Hi Sun Technology China Ltd.* Kingboard Laminates Holdings Ltd. Yingli Green Energy Holding Company Ltd. ADR*,1 China Aerospace International Holdings Ltd. Total Industrial Energy - 5.5% GCL-Poly Energy Holdings Ltd.*1 Trina Solar Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 ReneSola Ltd. ADR*,1 Total Energy Basic Materials - 1.3% Kingboard Chemical Holdings Ltd. Consumer, Cyclical - 1.0% Digital China Holdings Ltd. Consumer, Non-cyclical - 0.3% Anxin-China Holdings Ltd.*,1 Total Common Stocks (Cost $64,363,879) Shares Value SECURITIES LENDING COLLATERAL†,2 - 15.1% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $11,030,857) Total Investments - 114.9% (Cost $75,394,736) $ Other Assets & Liabilities, net - (14.9)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt Guggenheim Emerging Markets Real Estate ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 97.3% China - 35.4% China Overseas Land & Investment Ltd. $ China Resources Land Ltd. Shimao Property Holdings Ltd. Country Garden Holdings Company Ltd. Evergrande Real Estate Group Ltd.1 Sino-Ocean Land Holdings Ltd. China Vanke Co., Ltd. — ClassH* Sunac China Holdings Ltd. Longfor Properties Company Ltd. Guangzhou R&F Properties Company Ltd. — ClassH SOHO China Ltd. China South City Holdings Ltd. Yuexiu Property Company Ltd. KWG Property Holding Ltd. Shui On Land Ltd. Poly Property Group Company Ltd. Agile Property Holdings Ltd.1 Franshion Properties China Ltd. Kaisa Group Holdings Ltd.1 Hopson Development Holdings Ltd.* Shenzhen Investment Ltd. E-House China Holdings Ltd. ADR Yuzhou Properties Company Ltd. Renhe Commercial Holdings Company Ltd.* Greentown China Holdings Ltd. Hydoo International Holdings Ltd. CIFI Holdings Group Company Ltd. China Overseas Grand Oceans Group Ltd. Beijing Capital Land Ltd. — ClassH Shanghai Industrial Urban Development Group Ltd.* China SCE Property Holdings Ltd.* Wanda Hotel Development Group* C C Land Holdings Ltd. Fantasia Holdings Group Company Ltd. Total China South Africa - 12.9% Growthpoint Properties Ltd. Redefine Properties Ltd. Resilient Property Income Fund Ltd. Capital Property Fund Shares Value COMMON STOCKS† - 97.3% (continued) South Africa - 12.9% (continued) Hyprop Investments Ltd. $ Attacq Ltd.* Fountainhead Property Trust Acucap Properties Ltd. Emira Property Fund SA Corporate Real Estate Fund Nominees Pty Ltd. Vukile Property Fund Ltd. Total South Africa Philippines - 8.1% Ayala Land, Inc. SM Prime Holdings, Inc. Megaworld Corp. Robinsons Land Corp. Vista Land & Lifescapes, Inc. Belle Corp. Total Philippines Mexico - 7.2% Fibra Uno Administracion S.A. de CV Mexico Real Estate Management S.A. de CV* PLA Administradora Industrial S de RL de CV* Corp Inmobiliaria Vesta SAB de CV Concentradora Fibra Hotelera Mexicana S.A. de CV Concentradora Fibra Danhos S.A. de CV Asesor de Activos Prisma SAPI de CV Total Mexico Thailand - 6.1% Central Pattana PCL Land & Houses PCL CPN Retail Growth Leasehold Property Fund Pruksa Real Estate PCL Hemaraj Land and Development PCL Bangkok Land PCL Supalai PCL Quality Houses PCL WHA Corp PCL LPN Development PCL MBK PCL Total Thailand Brazil - 6.1% BR Malls Participacoes S.A. Multiplan Empreendimentos Imobiliarios S.A. BR Properties S.A. Iguatemi Empresa de Shopping Centers S.A. Aliansce Shopping Centers S.A. Lps Brasil Consultoria de Imoveis S.A. Guggenheim Emerging Markets Real Estate ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 97.3% (continued) Brazil - 6.1% (continued) Brasil Brokers Participacoes S.A. $ Total Brazil Indonesia - 5.8% Lippo Karawaci Tbk PT Bumi Serpong Damai Tbk PT Summarecon Agung Tbk PT Ciputra Development Tbk PT Pakuwon Jati Tbk PT Alam Sutera Realty Tbk PT Modernland Realty Tbk PT Sentul City Tbk PT* Total Indonesia Taiwan, Province of China - 5.6% Highwealth Construction Corp. Ruentex Development Company Ltd. Cathay No. 1 REIT Cathay Real Estate Development Co., Ltd. Huaku Development Co., Ltd. Radium Life Tech Co., Ltd. Chong Hong Construction Co., Ltd. Prince Housing & Development Corp. Farglory Land Development Company, Ltd. Kindom Construction Corp. Hung Sheng Construction Ltd. Sinyi Realty, Inc. KEE TAI Properties Co., Ltd. Total Taiwan, Province of China Malaysia - 3.9% KLCCP Stapled Group IGB Corp Bhd UEM Sunrise Bhd IGB Real Estate Investment Trust SP Setia Bhd Group Eastern & Oriental Bhd Mah Sing Group Bhd IJM Land Bhd Total Malaysia Turkey - 2.1% Emlak Konut Gayrimenkul Yatirim Ortakligi AS Shares Value COMMON STOCKS† - 97.3% (continued) Turkey – 2.1% (continued) Vakif Gayrimenkul Yatirim Ortakligi AS* $ Total Turkey Egypt - 1.2% Talaat Moustafa Group Chile - 0.8% Parque Arauco S.A. Morocco - 0.7% Douja Promotion Groupe Addoha S.A. Alliances Developpement Immobilier S.A. 95 Total Morocco Russian Federation - 0.6% LSR Group GDR Etalon Group Ltd. GDR Total Russian Federation Singapore - 0.5% Yanlord Land Group Ltd. Ying Li International Real Estate Ltd.* Total Singapore Poland - 0.3% Globe Trade Centre S.A. * Total Common Stocks (Cost $2,436,338) EXCHANGE TRADED FUNDS – 1.8% United States - 1.8% Market Vectors India Small-Cap Index ETF Guggenheim China Real Estate ETF Total Exchange Traded Funds (Cost $44,346) SECURITIES LENDING COLLATERAL†,2 - 3.6% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $94,668) Total Investments - 102.7% (Cost $2,575,352) $ Other Assets & Liabilities, net - (2.7)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt GDR Global Depositary Receipt REIT Real Estate Investment Trust Guggenheim Solar ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.5% United States - 39.7% SunEdison, Inc.* $ First Solar, Inc.*,1 SolarCity Corp.*,1 SunPower Corp. — ClassA* TerraForm Power, Inc. — ClassA1 Advanced Energy Industries, Inc.* Enphase Energy, Inc.*,1 Total United States Cayman Islands – 27.9% GCL-Poly Energy Holdings Ltd.*,1 Xinyi Solar Holdings Ltd.1 Shunfeng International Clean* Trina Solar Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 Yingli Green Energy Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Daqo New Energy Corp.*,1 Comtec Solar Systems Group Ltd.* Hanwha SolarOne Co. Ltd.*,1 Total Cayman Islands Bermuda - 13.3% Hanergy Thin Film Power Group Ltd.*,1 Shares Value COMMON STOCKS† - 99.5% (continued) Bermuda - 13.3% (continued) China Singyes Solar Technologies Holdings Ltd.* $ Total Bermuda Norway - 6.2% REC Solar ASA* REC Silicon ASA*,1 Total Norway Canada - 4.0% Canadian Solar, Inc.*,1 5N Plus, Inc.* Total Canada Switzerland - 3.3% Meyer Burger Technology AG*,1 United Kingdom - 2.2% Abengoa Yield plc1 Germany - 1.8% SMA Solar Technology AG*,1 British Virgin Islands - 1.1% ReneSola Ltd. ADR*,1 Total Common Stocks (Cost $357,732,360) Shares Value SECURITIES LENDING COLLATERAL†,2 - 48.6% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $151,760,048) Total Investments - 148.1% (Cost $509,492,408) $ Other Assets & Liabilities, net - (48.1)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs —See Note 2. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt AG Stock Corporation ASA Stock Company plc Public Limited Company Guggenheim S&P Global Water Index ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2014 Shares Value COMMON STOCKS† - 99.9% United States - 30.5% American Water Works Company, Inc. $ Danaher Corp. Xylem, Inc. IDEX Corp. Aqua America, Inc. Tetra Tech, Inc. Watts Water Technologies, Inc. — ClassA Itron, Inc.* Mueller Water Products, Inc. — ClassA Franklin Electric Company, Inc. American States Water Co. California Water Service Group Lindsay Corp.1 Calgon Carbon Corp.* Badger Meter, Inc. Aegion Corp. — ClassA* Gorman-Rupp Co.1 Connecticut Water Service, Inc. Advanced Drainage Systems, Inc. Nuverra Environmental Solutions, Inc.*,1 Total United States United Kingdom - 17.7% United Utilities Group plc Severn Trent plc Pennon Group plc Halma plc Rotork plc Total United Kingdom Switzerland - 9.0% Geberit AG Sulzer AG1 Total Switzerland France - 8.7% Veolia Environnement S.A.* Suez Environnement Co. Total France Ireland - 7.0% Pentair plc China - 4.9% China Everbright International Ltd. Guangdong Investment Ltd. Total China Sweden - 3.6% Alfa Laval AB Shares Value COMMON STOCKS† - 99.9% (continued) Netherlands - 2.7% Aalberts Industries N.V. $ Arcadis N.V. Total Netherlands Japan - 2.6% Kurita Water Industries Ltd. Ebara Corp. Torishima Pump Manufacturing Co. Ltd.1 Total Japan South Korea - 2.5% Coway Company Ltd. Austria - 2.2% Andritz AG Bermuda - 2.1% Beijing Enterprises Water Group Ltd.1 China Water Affairs Group Ltd.1 Total Bermuda Israel - 1.7% Israel Chemicals Ltd. Italy - 1.6% Hera SpA Interpump Group SpA Total Italy Brazil - 1.5% Cia de Saneamento Basico do Estado de Sao Paulo ADR1 Singapore - 0.8% United Envirotech Ltd. SIIC Environment Holdings Ltd.* Total Singapore Spain - 0.7% Fomento de Construcciones y Contratas S.A.*,1 Cayman Islands - 0.1% China Water Industry Group* Total Common Stocks (Cost $279,300,173) Shares Value SECURITIES LENDING COLLATERAL†,2 - 3.1% BNY Mellon Securities Lending Overnight Fund, 0.1308% Total Securities Lending Fund (Cost $10,886,793) Total Investments - 103.0% (Cost $290,186,966) $ Other Assets & Liabilities, net - (3.0)% Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs —See Note 3. 1 All or portion of this security is on loan at November 30, 2014 - See Note 4. 2 Securities lending collateral - See Note 4. ADR American Depositary Receipt plc Public Limited Company NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Claymore Exchange–Traded Fund Trust 2’s (the “Trust”) policy regarding valuation of investments and other significant accounting policies, please refer to the Trust’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP") and are consistently followed by the Trust. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Funds (the “Board”) has adopted policies and procedures for the valuation of the Funds’ investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Funds’ securities or other assets. Valuations of the Funds’ securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds’ officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange traded funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Investment Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker/dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Funds’ investments as of November 30, 2014: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Assets Guggenheim China All-Cap ETF Guggenheim China Technology ETF - - Guggenheim Emerging Markets Real Estate ETF - - Guggenheim Solar ETF - - Guggenheim S&P Global Water Index ETF - - Independent pricing services are used to value a majority of the Funds’ investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board of Trustees. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Fund Category Ending Balance at11/30/14 Valuation Technique Unobservable Inputs Guggenheim China All-Cap ETF Common Stocks Last Trade with Adjustment 0%-87%Discount Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The transfers in and out of the valuation levels as of November 30, 2014 compared to the valuation levels at the end of the previous fiscal year are detailed below: Guggenheim China All-Cap ETF Transfer from Level 1 into Level 2 Transfer from Level 2 into Level 3 $279,973 -* *Market value is less than minimum amount disclosed. The transfer from Level 1 to Level 2 and the transfer from Level 2 to Level 3 are the result of securities being halted on the principal exchange on which they trade. Except for Guggenheim China All-Cap ETF, there were no transfers between levels for the Funds for the period ended November 30, 2014. Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended November 30, 2014: Level 3 – Fair value measurement using significant unobservable inputs Guggenheim China All-Cap ETF Beginning Balance Change in Unrealized Gain/Loss Transfers Into Level 3 -* Ending Balance *Market value is less than minimum amount disclosed. 3. Federal Income Taxes At November 30, 2014, cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross TaxUnrealized Depreciation Net Tax Unrealized Appreciation (Depreciation) Guggenheim China All-Cap ETF Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF 4. Portfolio Securities Loaned The Funds may lend their securities to approved brokers to earn additional income. Security lending income shown on the Statements of Operations is shown net of rebates paid to the borrowers and earnings on cash collateral investments shared with the lending agent. Within this arrangement, the Funds act as the lender, Bank of New York Mellon (“BNY”) acts as the lending agent, and other approved registered broker dealers act as the borrowers. The Funds receive cash collateral, valued at 102% of the value of the securities on loan. Under the terms of the Funds’ securities lending agreement with BNY, cash collateral is invested in one or more joint repurchase agreements collateralized by obligations of the U.S. Treasury or Government Agencies and cash. The Funds bear the risk of loss on cash collateral investments. Collateral is maintained over the life of the loan in an amount not less than the value of loaned securities, as determined at the close of fund business each day; any additional collateral required due to changes in security values is delivered to the Funds the next business day. Although the collateral mitigates the risk, the Funds could experience a delay in recovering its securities and a possible loss of income or value if the borrower fails to return the securities. The Funds have the right under the securities lending agreement to recover the securities from the borrower on demand. As of November 30, 2014, the Funds participated in securities lending as follows: Value of Securities Loaned Cash Collateral Non-cash Collateral Total Collateral Guggenheim China All-Cap ETF $- Guggenheim China Technology ETF - Guggenheim Emerging Markets Real Estate ETF - Guggenheim Solar ETF - Guggenheim S&P Global Water Index ETF - Item 2.Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have evaluated the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Investment Company Act”)) as of a date within 90 days of the filing date of this report and have concluded, based on such evaluation, that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There was no change in the registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act) that occurred during the registrant’s last fiscal quarter that has materially affected or is reasonably likely to materially affect the registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)), is attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Claymore Exchange-Traded Fund Trust 2 By: /s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Chief Executive Officer Date: January 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Chief Executive Officer Date: January 29, 2015 By: /s/ John L. Sullivan John L. Sullivan Chief Financial Officer, Chief Accounting Officer and Treasurer Date: January 29, 2015
